Citation Nr: 0916725	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture of the right to 
VA benefits previously declared against the appellant.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1941 to July 
1942.  The Veteran died in July 1942.  The appellant is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  In a February 1976 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service 
(VBA), declared the appellant to have forfeited all rights, 
claims, and benefits to which she might otherwise be entitled 
under laws administered by VA.

2.  VBA notified the appellant of the February 1976 
forfeiture decision and of her appellate rights with regard 
to that decision; she appealed that decision to the Board.

3.  In a decision dated in April 1978, the Board determined 
that the appellant had forfeited her right to VA death 
benefits except insurance due to fraud.

4.  The additional evidence received since the Board decision 
in April 1978 is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
and raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The April 1978 Board decision that determined that the 
appellant had forfeited her rights to VA death benefits 
except insurance is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the April 1978 Board decision is 
not new and material, and the previously-declared forfeiture 
decision may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In an October 1975 administrative decision, the RO concluded 
that because the appellant had lived with another man, 
"A.M.," and held herself out openly to the public to be his 
wife, she may no longer be recognized as the unremarried 
widow of the Veteran.  Field examination reports dated in 
March 1974 and September 1975 showed that she had been living 
with A.M. since January 1971.  Her death pension benefits 
were forfeited effective November 1973.

In March 1974 and September 1975, field examinations were 
initiated to verify the appellant's current marital status 
and to determine whether she may be recognized as an 
unremarried widow for resumption of benefit payments.  In an 
October 1975 administrative decision, the RO cited to the 
field examination reports, which disclosed that the 
appellant's and A.M.'s relationship had not terminated.  The 
RO concluded that because the appellant had lived with a man 
other than the Veteran and held herself out openly to the 
public to be his wife, she still may not be considered the 
unremarried widow of the Veteran.

In the October 1975 administrative decision, the RO concluded 
that the appellant knowingly and with intention to secure 
benefits furnished false and fraudulent evidence of 
unremarried widow status for the purpose of having her 
benefits restored.  It was recommended that the matter be 
presented to the Director of VBA, Compensation and Pension 
Service for forfeiture consideration.

In a February 1976 forfeiture decision, VBA declared the 
appellant to have forfeited all rights, claims, and benefits 
to which she might otherwise be entitled under laws 
administered by VA.  VBA notified the appellant of the 
February 1976 forfeiture decision and of her appellate rights 
with regard to the decision.  She appealed that decision to 
the Board.

In a decision dated in April 1978, the Board determined that 
the appellant had forfeited her right to VA benefits except 
insurance due to fraud, on the grounds that she had knowingly 
presented false evidence concerning a claim for VA death 
benefits.  The Board found that the appellant claimed that 
she had not remarried since the death of the Veteran nor 
lived in a marital relationship with another man, when in 
fact she had lived with another person of the opposite sex 
and held herself out openly to the public as the spouse of 
such other person.  The Board decision in April 1978 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the Board decision in 
April 1978 is summarized as follows:

The appellant submitted a statement dated in November 1973 in 
which she stated that she was not married or living with 
anyone as if she were married at that time and was not 
married or living with anyone in January 1971.  She also 
submitted a joint affidavit executed by "E.M" and "C.M." 
to the effect that her illicit relationship with A.M. was 
terminated in 1968 due to the fact that A.M. had been living 
with another woman and had abandoned the appellant.

During a field investigation conducted in March 1974, the 
appellant testified in a deposition that she lived in a 
relationship of husband and wife with A.M. from August 1945 
to 1968 when they separated.  She testified that from that 
time, she had never been reconciled as she has had no contact 
with him.  Depositions were also taken from the appellant's 
neighbors and relatives who testified that the appellant and 
A.M. had maintained a relationship of husband and wife for 
many years but were separated in 1968.  

In September 1975, another field examination was conducted.  
Again, the appellant testified in a deposition and stated 
that A.M. occasionally came to her home but for the purpose 
of visiting their children.  She insisted that regardless of 
what others in the community have said, they did not 
represent themselves as husband and wife.  

A.M. testified that he had terminated the relationship with 
the appellant.  However, it was revealed that A.M. had 
returned to the appellant's home in June 1975 and sometimes 
stayed overnight because he wanted to visit with his 
children.  During his deposition, A.M. admitted that he and 
the appellant "rejoined" each other each time they met.  It 
was alleged by friends, councilmen, and officials from the 
area that information furnished by A.M. was erroneous.

Information obtained from individuals who resided in the same 
area as the appellant indicated that the appellant had been 
living with A.M. for a long period of time and held 
themselves out as husband and wife and were considered to be 
married by the people in the community where they resided.

In March 2006, the appellant submitted a claim indicating her 
desire to reopen her claim for restoration of VA death 
benefits.  At that time, she also submitted affidavits in 
consideration of her claim.

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurances benefits).  38 U.S.C.A.  § 6103(a) (West 2002) 
(formerly 38 U.S.C. § 3503(a)).

An original forfeiture action is an adversarial process 
initiated by VA and requires the application of the beyond-a-
reasonable-doubt standard to declare forfeiture.  Trilles v. 
West, 13 Vet. App. 314 (2000) (en banc).  A declaration of 
forfeiture may be reopened upon the presentment of new and 
material evidence, or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
The instant appeal is an effort to reopen a forfeiture 
decision, last finally denied by the Board in April 1978.

As the Board decision in February 1978 is final based on the 
evidence then of record, new and material evidence is 
required to reopen the claim. 38 U.S.C.A.  § 5108.

The Court remanded the Trilles case for the Secretary and the 
Board to address in the first instance what evidence is 
required to reopen a VA-benefits-eligibility forfeiture 
imposed by evidence found to show beyond a reasonable doubt 
that fraud had been committed in seeking such benefits.  
Trilles, 13 Vet. App. at 327.  To date, however, the 
Secretary has not spoken in this matter, such as by issuing a 
clarifying regulation, nor has the Court provided any 
guidance on this question.

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented since the Board decision in 
April 1978 includes affidavits from "M.S.," "S.M.," 
T.S.," and "A.G."  Joint sworn statements from "L.C." and 
"M.D.C." were also submitted.  The appellant included the 
death certificate of A.M. in her claim to reopen.

A statement from M.S., presumably a friend of the appellant, 
indicated that the appellant once had a sexual relationship 
with A.M. but that the relationship was terminated in 1968 
when A.M. abandoned the appellant.  Other individuals, 
including S.M., T.S., and A.G. submitted identical statements 
as the statement of M.S.  

In a joint sworn statement of two of the six children of the 
appellant and A.M., they stated that the appellant and A.M. 
parted ways in 1968 and lived separately since then until 
A.M.'s death in 1986.

The foregoing evidence, which is cumulative or redundant of 
evidence previously considered, is "new" in the sense that 
it was not in existence at the time of the previous Board 
decision in April 1978.  However, none of the evidence 
submitted by the appellant since the Board's decision is 
material as it does not relate to the unestablished fact 
necessary to substantiate the claim, which is, that the 
appellant did not make a false or fraudulent affidavit, 
declaration, certificate or statement concerning her 
application for restoration of VA benefits.  See Trilles v. 
West, 13 Vet. App. 314.

The dispute at issue in this forfeiture action is whether the 
appellant had cohabitated in a husband-and-wife relationship 
subsequent to the Veteran's death, and whether she had 
submitted materially false statements to VA regarding this 
relationship when she filed to have her benefits restored.  
Even though the evidence demonstrates that the appellant did 
not formally marry A.M., this does not negate the fact that 
she held herself out as his spouse at the time she applied to 
have death benefits restored and that she lied to VA about 
her relationship in an attempt to receive those benefits 
based on her marriage to the Veteran.  The death certificate 
of A.M. does not relate to the issue of the appellant having 
presented false statements in connection with her claim to 
restore VA benefits.

As for the affidavits and joint sworn statements of those who 
alleged that they personally knew the appellant, the 
statements contained therein are duplicative of the 
previously considered affidavits, alleging the same.  The 
affidavits and sworn statements do not raise a reasonable 
possibility of substantiating the proposition that the 
appellant did not make a false or fraudulent affidavit, 
declaration, certificate or statement concerning her 
application for restoration of VA benefits.

The appellant also has not alleged any fraud committed by VA 
in the April 1978 decision.  Thus, as the Court has held, the 
newly submitted evidence is not "evidence exculpatory of the 
claimant's misdeeds or evidence showing VA fraud in the 
original decision."  See Trilles, 13 Vet. App. at 331.

For the above reasons, the additional evidence added to the 
file since the previous Board denial in April 1978 is not new 
and material.  Therefore, the claim for revocation of 
forfeiture of the appellant's right to VA benefits is not 
reopened.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
that were found insufficient in the previous denial.

Here, most of the VCAA duty to notify was satisfied prior to 
the RO decision in August 2006.  This was accomplished by way 
of a letter sent to the appellant in March 2006 that fully 
addressed all three notice elements as those elements apply 
to establishing new and material evidence for revocation of 
forfeiture of benefits.  The letter was sent prior to the 
initial RO decision regarding the appellant's claim to reopen 
her claim for revocation of benefit forfeiture.  The 
appellant was given the proper definition of new and material 
evidence.  This letter informed the appellant of what 
evidence was required to substantiate the claim for 
revocation of benefit forfeiture and of the appellant's and 
VA's respective duties for obtaining evidence.  

Specifically, the March 2006 letter notified the appellant 
that it was established that she forfeited all rights, 
claims, and benefits and that she knowingly furnished VA 
materially false statements and evidence in support of her 
claim as an unremarried widow of the Veteran by 
misrepresenting her true marital status.  The letter went on 
to inform the appellant that "[o]nly evidence that shows you 
did not intentionally submit false and fraudulent evidence 
would warrant a reopening of your claim."

The March 2006 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials to reopen the appellants claim for revocation of 
benefit forfeiture, the appellant is not prejudiced by the 
failure to provide her that further information.  That is, as 
the Board finds that reopening the appellant's claim is not 
warranted, no ratings or effective dates will be assigned and 
any questions as to such assignments are rendered moot.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, but further development in this 
respect is not required under 38 C.F.R. § 3.159(c)(4).  A 
contemporaneous medical examination or opinion would not be 
dispositive of the issue presented in this case pertaining to 
restoration of VA benefits following forfeiture due to fraud.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained affidavits from 
friends and joint sworn statements from family members.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


